Citation Nr: 0631028	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-08 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus status post laminectomy & discectomy, lumbosacral 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had 21 years 
active duty service ending with his retirement in January 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2003.  A 
statement of the case was issued in January 2004, and a 
substantive appeal was received in February 2004.  


FINDING OF FACT

Low back disability, described as herniated nucleus pulposus 
status post laminectomy & discectomy, lumbosacral spine, was 
not manifested during the veteran's active-duty service, nor 
is such disability otherwise related to service.


CONCLUSION OF LAW

Low back disability, described as herniated nucleus pulposus 
status post laminectomy & discectomy, lumbosacral spine, was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The July 2002 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the July 2002 VCAA letter implicitly notified the appellant 
of the need to submit any pertinent evidence in the 
appellant's possession.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have.  

Further, the July 2002 letter was sent to the appellant prior 
to the February 2003 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided a July 2002 VCAA letter with notice of what type of 
information and evidence was needed to substantiate the 
claims for service connection, but there has been no notice 
of the types of evidence necessary to establish a disability 
rating for his disability claim or the effective date of the 
disability.  To the extent that such notice may be deficient 
in any respect, the matter is effectively moot in light of 
the following decision which finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  Also, the 
veteran was afforded a thorough VA examination in May 2004, 
and no further VA examination is necessary.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease  
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of  
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  See 38 
C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge,  when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran claims that his current low back disability was 
in fact manifested during service in the form of lower 
extremity pain.  Service medical records do in fact document 
treatment for leg pain beginning in 1997.  However, it 
appears that military medical personnel were of the opinion 
that the lower extremity pain was associated with shin 
splints related to activity.  No back complaints or clinical 
findings were reported at the time of an examination for 
retirement purposes in October 1999.  

It appears that the veteran first began having low back pain 
around June 2000, several months after his discharge from 
service in January 2000.  Post-service medical records dated 
in December 2000 document complaints of pain radiating down 
the leg.  A January 2001 clinical record refers to right leg 
pain of three weeks duration with a six month history of low 
back pain.  Subsequent clinical records include comments 
regarding the duration of the pain which place the onset to 
sometime around June 2000.  It appears from some of the 
veteran's communications that he is not now even contending 
that the low back pain began prior to that approximate time.  

The veteran was afforded a VA examination in May 2004.  The 
examiner, after eliciting history from the veteran, reviewing 
the claims file, and examining the veteran, offered an 
opinion that there was no connection between the episodes of 
leg pain during service and the subsequent development of 
back and leg pain which was finally treated by surgery.  The 
examiner commented that he did not know what caused the disc 
herniation, but whatever caused the symptomatology occurred 
around the time frame of May or June 2000.  

Although the veteran acknowledged in his May 2003 notice of 
disagreement that service medical records do not indicate 
incidence of lower back pain, the veteran contends that 
symptoms of leg pains that were documented while in service 
were consistent with symptoms of sciatica.  The Board notes, 
however, although lay persons are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  As discussed 
above, a VA examiner has reviewed the veteran's claims file 
and examined the veteran; however, the examiner's opinion is 
that the veteran's low back disability was not manifested 
until several months after service.  

The Board is thus presented with evidence which shows that 
the veteran's low back disability was not manifested during 
his active duty service, but was first manifested several 
months later.  The veteran's low back disability is not one 
listed among those that are afforded the one-year 
presumption.  See generally 38 C.F.R. §§ 3.307, 3.309.  
Moreover, a medical examiner has offered an opinion that the 
veteran's low back disability was not related to the leg pain 
documented during service.  The examiner commented that the 
veteran's low back disability was related to time and aging.  

Although the Board acknowledges the veteran's long period of 
honorable service, under the circumstances of this case the 
Board believes that the preponderance of the evidence is 
against service connection for the veteran's low back 
disability described as nucleus pulposus status post 
laminectomy & discectomy, lumbosacral spine.  It follows that 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision on the direct service connection 
issue.  38 U.S.C.A. § 5107(b). 




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


